Citation Nr: 0215746	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1989 to May 
1991.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1991 decision of the Educational 
Center of the Atlanta, Georgia Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran requested and was 
scheduled for a personal hearing at the RO in April 2000.  
The veteran failed to appear at the hearing.  In March 2001, 
the Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve his four-year obligated period 
of active duty, rather, he served approximately 25 months of 
that obligated period.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.

4.  The veteran did not serve in the Selected Reserve 
following a requisite period of active duty nor was he 
separated involuntarily or pursuant to voluntary separation 
incentives.

5.  The veteran was separated from service due to a pattern 
of misconduct.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  10 U.S.C.A. § 1141 
(West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107, 5303, 3011, 
3012, 3018A, 3018B, 3018C (West 1991 & Supp. 2002); 38 C.F.R. 
21.7042, 21.7045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from March 1989 to May 1991.  He contends that, 
although he did not serve his full enlistment period of four 
years, he was involuntarily separated.  He also maintains 
that military personnel informed him that with an honorable 
discharge, he would be eligible for Chapter 30 educational 
assistance.  

Evidence of record reveals that the veteran received an 
honorable discharge from the U. S. Navy in May 1991 and his 
DD Form 214 shows the narrative reason for separation was 
"MISCONDUCT-PATTERN OF MISCONDUCT."  Service personnel 
records show that separation was recommended by reason of 
misconduct due to civilian conviction of driving under the 
influence and driving while license suspended and multiple 
military offenses including impersonation of another service 
member, failure to go to place of duty, dereliction of duty, 
unauthorized absences, and missing movement.  Based on these 
findings, the Department of the Navy Administrative Discharge 
Board recommended honorable discharge due to pattern of 
misconduct.

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), 38 U.S.C.A. §§ 3011, 3012, 3018C (West 1991 & Supp. 
2002).  Moreover, the same month, VA issued regulations to 
restate correctly statutory provisions of the Act.  38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2002).  Although the 
Act repeals the requirement for an initial obligated period 
of active duty as a condition of Chapter 30 eligibility, it 
does not substantively alter the active duty service 
requirements pertinent to the veteran's claim in this case as 
his length of service fails to meet the applicable statutory 
criteria under both the old version and the newer, generally 
more favorable, version of the statute.  

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, prior to the 
recent changes, the service eligibility requirements for 
Chapter 30 educational assistance specified that, after June 
30, 1985, an individual must either serve for at least three 
years of continuous active duty in the Armed Forces, in the 
event that the individual's initial obligated period of 
active duty is for at least three years, or have served at 
least two years of continuous active duty in the case of an 
individual whose initial period of active duty is less than 
three years, or must have been discharged following a shorter 
period of active service under one of several sets of 
prescribed circumstances.  38 U.S.C.A. § 3011 (effective 
prior to Nov. 1, 2000).

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual obligated to a period 
of active duty of three years or more must serve at least 
three years of continuous active duty in the Armed Forces 
unless separated for one of the enumerated reasons.  Further, 
individuals who were discharged for the convenience of the 
Government still have to serve 30 months, if they had an 
obligation of three years or more, but with the change in 
law, that time can be from a later period of service.  See 38 
U.S.C.A. § 3011 (West 1991 & Supp. 2002).  In this case, the 
evidence indicates that the veteran first entered on active 
duty in 1989, therefore, he has satisfied the first prong of 
38 U.S.C.A. § 3011.  The veteran has failed to satisfy the 
second prong, however, as a DD Form 214 and computerized 
Department of Defense (DOD) data show that he did not serve 
his obligated period of active duty.  Rather, he served two 
years, one month, and thirteen days of a four-year 
enlistment. 

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for special circumstances/enumerated reasons to include a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct, but which 
interfered with his performance of duty.  38 U.S.C.A. § 
3011(a)(1)(A) (West Supp. 2002).  Again, the evidence does 
not satisfy the aforementioned criteria as the DD Form 214 
notes that the veteran was discharged honorably from service 
for misconduct-pattern of misconduct.  DOD computer records 
also show a 4-year enlistment term.  Further, the veteran did 
not serve two years of his obligated period and then enter 
the Selected Reserve.  38 U.S.C.A. § 3012(a)(1)(A) (West 
Supp. 2002).

In light of the foregoing, the veteran is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(A)(ii), as 
he was not discharged for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment or 20 months of 
a less than three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with his performance 
of duty.  Rather, he was discharged due to a pattern of 
misconduct after serving approximately two years of a four-
year enlistment.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, voluntarily separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of title 10, United 
States Code, or a participant in the Chapter 32 educational 
assistance program on October 9, 1996 may be entitled to 
Chapter 30 benefits under other provisions provided certain 
criteria are met.  See 38 U.S.C.A. §§ 3018A, 3018B, 3018C 
(West 1991 & Supp. 2002); 38 C.F.R. § 21.7045 (2002).  Here, 
the veteran argues that he was involuntarily separated in May 
1991.  According 10 U.S.C.A. § 1141, a member of the armed 
forces shall be considered to be involuntarily separated if 
the member was on active duty on September 30, 1990, and in 
the case of a regular enlisted member serving on active duty, 
was denied reenlistment or involuntarily discharged under 
other than adverse conditions.  10 U.S.C.A. § 1141 (West 
1991).  In this case, the veteran was separated under adverse 
conditions as due to his pattern of misconduct.  Accordingly, 
the veteran does not meet these criteria as he was not 
separated involuntarily, there is no indication in the record 
that the separation was pursuant to voluntary separation 
incentives, and he was not in the service in October 1996. 

The Board is aware that the veteran has reported that he was 
misinformed by service personnel regarding the effect of the 
early discharge on his eligibility status with regard to 
education benefits, but that fact alone is insufficient to 
confer eligibility under Chapter 30.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that the 
remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  See 
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

While the Board acknowledges and has considered the arguments 
advanced by the veteran, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance benefits are clear and specific and the Board is 
bound to apply them to the facts of the case.  Payment of 
government benefits must be authorized by statute and 
pertinent statutory provisions provide that the veteran has 
not fulfilled basic service eligibility criteria.   Based on 
the foregoing, the Board finds that the veteran has failed to 
establish that he is eligible for Chapter 30 benefits. As the 
law in this case is dispositive, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620 (Aug. 29, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA. 
However, as explained below, prior to the enactment of the 
law, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  In light 
of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).   In an December 1991 letter, a March 1992 
statement of the case, a March 2001 Board remand, and a July 
2002 supplemental statement of the case, the RO informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence needed to substantiate the claim, 
notified the veteran of all regulations pertinent to his 
claim, and provided him an opportunity to present additional 
evidence and argument, including in the form of hearing 
testimony, in support of his claim.  The veteran failed to 
appear for his scheduled hearing.  Additionally, the March 
2001 Board remand addressed the changes in the VA's duty to 
notify and assist the veteran.  The veteran was also provided 
the opportunity to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the veteran's service 
personal records including the Administrative Board 
proceedings.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

